ORMOND, J.
We cannot perceive, from any thing in the record, that the amendment was not fully authorized. It is evident from the record, that the clerk, in entering up the judgment, had connected this with another case, and thus produced the confusion that ensued. The parties appeared when the amendment was made, and if there was no sufficient evidence by which to amend the record, it should haye been shown by bill of exceptions.
The judgment was properly entered against all the parties to the original judgment, before the justice of the peace, although one of them did not unite in the bond for the certiorari.
Let the judgment be affirmed.